Citation Nr: 1809588	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus (diabetes), including as a result of herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as a result of herbicide exposure, or as secondary to diabetes.

3.  Entitlement to service connection for coronary artery disease, including as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and hiss Spouse 


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1962 to May 1965, and in the U.S. Coast Guard from August 1965 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript from the hearing has been associated with the claims file.

The Board notes that the Veteran also has pending claims seeking service connection for a kidney condition and posttraumatic stress disorder (PTSD).  These claims are pending action before the RO and not currently before the Board.


FINDINGS OF FACT

1.  The December 2011 rating decision that denied service connection for diabetes was not timely appealed and is final.

2.  The December 2011 rating decision that denied service connection for hypertension was not timely appealed and is final.

3.  Evidence submitted since the December 2011 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes.

4.  Evidence submitted since the December 2011 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

5.  The competent and credible evidence of record is against a finding that the Veteran was directly exposed to herbicides during service.

6.  The Veteran's coronary artery disease was not manifested during active service or within one year of service discharge, and there is no medical evidence suggesting it is otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The December 2011 rating decision denying service connection for diabetes is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2017).

2.  The December 2011 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim for service connection for diabetes.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has not been received to reopen the claim for service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for coronary heart disease are not met.  38 U.S.C. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Legal Authority

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service Connection Legal Authority

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

Service in Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in Vietnam for purposes of 38 U.S.C. § 101 (29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97. 

The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases, including coronary artery disease, will be presumed to be the result of such exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Reopening of Claims for Service Connection for Diabetes and Hypertension

A claim of entitlement to service connection was previously denied for diabetes and hypertension by a rating decision dated December 2011.  The RO found there was no evidence of herbicide exposure in service, and no evidence of a diagnosis for diabetes or hypertension in service or within one year of separation.  This decision became final in 2012, as the Veteran did not perfect the appeal or submit new and material evidence within one year of the rating decision.

At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records and service personnel records, as well as VA and private treatment records reflecting the post-separation diagnosis of, and treatment for, each of the claimed conditions.  The record also contained a July 2010 statement from private physician, Dr. K.V., who indicated that he was treating the Veteran for hypertension, diabetes, erectile dysfunction, and difficulty breathing.  Dr. K.V. also stated that the Veteran was exposed to Agent Orange in Vietnam.  However, the record also contained a December 2011 memorandum from JSRRC, who indicated that all efforts to corroborate Vietnam service had been exhausted, and they were unable to establish exposure to Agent Orange.  The Board notes that while Dr. K.V. may be competent to provide a medical opinion, the question of where the Veteran served and what chemicals the Veteran was exposed to are outside of the doctor's expertise, and the doctor's conclusion does not appear to be based on a review of service personnel records. 

Since the December 2011 rating decision was issued, the Board has received additional evidence.  This includes new VA medical records and records from Dr. K.V. and other private treatment providers.  However, many of these records concern medical conditions other than diabetes and hypertension.  While some records are related to the medical conditions at issue, and indicate new observations regarding these matters, they are no different in type from other similar medical records available for review at the time of the prior rating decision.  These records do not offer any material information that could be used to derive new evaluations about the likelihood that these conditions are in any way related to the Veteran's service. 

The additional evidence includes statements from the Veteran that he had boots on the ground in Ap Bac, Vietnam, and that his unit was transported by train through Vietnam in January 1963.  The Veteran has also submitted general articles regarding the 503rd Infantry Regiment's service in Vietnam in 1965, two years after the Veteran claimed his unit had service in Vietnam.  The Veteran's statements regarding his service in Vietnam are merely a reiteration of the Veteran's view that he is entitled to service connection for the conditions at issue.  At the time of the December 2011 rating decision, the Veteran had already asserted his belief that his conditions are the result of exposure to Agent Orange.  The general articles about the 503rd Infantry Regiment are not material because they do not support the Veteran's claim of service in Vietnam in 1963.  The Board does not find these statements to constitute new and material evidence, as defined above.

As none of the additional evidence is new and material, the service connection claims for diabetes and hypertension are not reopened.

Service Connection for Coronary Artery Disease

The Veteran is seeking service connection for coronary artery disease, which he contends is secondary to diabetes.  

The Board first notes that the Veteran's diabetes has been found to be unrelated to service as a result of the above decisions.  Therefore, service connection for coronary artery disease cannot be awarded on a secondary basis.  See 38 C.F.R. § 3.310.

The Board has considered whether the Veteran's coronary artery disease is related to herbicide exposure.  As discussed above, the Veteran's claimed service in Vietnam is outweighed by the more probative evidence to the contrary provided by the December 2011 JRRSC memorandum, which indicated that all efforts to corroborate Vietnam service had been exhausted, and they were unable to establish exposure to Agent Orange.  The record also contains a November 2012 message from DPRIS, indicating that the Veteran's unit was stationed in Okinawa, Japan in 1963, but not in Vietnam.  The Board notes that the Veteran's service treatment records and service personnel records do not mention any service in Vietnam.  Thus, the Veteran's service connection claim for coronary artery disease cannot be awarded as a result of herbicide exposure.

The Board has also considered whether the Veteran is entitled to service connection on a direct basis.  However, the competent and credible evidence of record does not establish any in-service event or injury that would have caused the Veteran's coronary artery disease.  Furthermore, the record does not contain any medical opinion supporting that the Veteran's coronary artery disease is related to service.

The Board notes that there is no conclusive lay or medical evidence in the claims file of coronary artery disease in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309 (a).  Service treatment records (STRs) document a normal clinical examination in April 1965, one month prior to his separation from the Army, and a normal clinical examination in June 1970, one month prior to his separation from the Coast Guard.  The first diagnosis of coronary artery disease was in 2009.  The fact that the Veteran was not conclusively diagnosed with this condition for decades after service weighs against any alleged association to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000). 

As the preponderance of the evidence is against the claim for service connection for coronary artery disease, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for diabetes is not reopened; the appeal is denied.

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for hypertension is not reopened; the appeal is denied.

Entitlement to service connection for coronary artery disease is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


